Case 2:17-cv-03782-KSH-CLW Document 26 Filed 03/13/20 Page 1 of 1 PageID: 40



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,              )
                                       )
         Plaintiff,                    )                Civil Action No. 2:17-cv-03782-KSH-
                                       )                CLW
         v.                            )
                                       )
ARISTIDES TASIOU                       )
                                       )
                                       )
         Defendant.                    )
______________________________________ )

                                  STIPULATION OF DISMISSAL

         Plaintiff UNITED STATES OF AMERICA and Defendant ARISTIDES TASIOU

stipulate to the dismissal of this action without prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

Each party to bear its own costs and fees.




           SEEN AND AGREED:                              SEEN AND AGREED:


          s/ Joycelyn S. Peyton                        s/ V. Anthony Digirolamo
         JOYCELYN S. PEYTON                            V. ANTHONY DIGIROLAMO
         Trial Attorney, Tax Division                  15 Mountain Blvd.
         U.S. Department of Justice                    Warren, NJ 07059
         Post Office Box 227                           adigirolamo@newjerseylaw.net
         Washington, D.C. 20044                        Counsel for Tasiou
         Joycelyn.S.Peyton@usdoj.gov
         Counsel for the United States



           Date: January 29, 2020                        Date: January 30, 2020




{A1188115.1 }
